*370The opinion of the court was delivered by
Gummere, J.
The writ in this case was sued out for the purpose of removing into this court, for the correction of •alleged errors therein, a judgment rendered by one of the justices of the peace of the county of Monmouth in a suit brought by the defendant association against the' prosecutor for the recovery of a penalty incurred by him by violating one of the ordinances óf said association. The ordinance violated was passed under the authority of “An act conferring certain powers of government on boards of trustees, boards of directors or managers of any camp meeting association,” Ac. Pamph. L. 1894, p. 140. By the terms of this .act any person who violates any provision of an ordinance passed under its authority may be sued by the association for •.the penalty prescribed in such ordinance, before any justice ■of the peace, police justice or officer specially commissioned and possessing the powers of police justices.
In the case of White v. Neptune City, 27 Vroorn 222, this court, in construing a statutory provision similar to that just referred to, held that the court designated by the act as the forum where such suits should be prosecuted was not a tribunal newly created by the statute itself, but was the preexisting and well-known Justice’s Court. Judgments of that court, except those obtained by confession, are only reviewable by appeal to the Court of Common Pleas, and cannot be removed into this court by certiorari for the correction of any supposed error therein, unless it appears that the justice was without jurisdiction. Gen. Stat., p. 1882, § 96. In the case before us it appears by the record and proceedings sent up with the writ that the justice had jurisdiction over the subject-matter of the suit and also over the parties with reference to that subject-matter. That being so, we feel constrained to hold, under the authority of White v. Neptune City, supra, that the writ of certiorari in this case was improvidently issued and should be dismissed.
The prosecutor is entitled to costs.